      Case 3:20-cv-01723-JCH Document 27-1 Filed 12/02/20 Page 1 of 34




                        UNITED STATES DISTRICT COURT
                          DISTRICT OF CONNECTICUT
__________________________________________
ERICA LAFFERTY, et al.,                    )
                                           )
      Plaintiffs,                          )  Case No. 3:20-cv-1723(CSH)
v.                                        )
                                          )
ALEX JONES, et al.,                       )
                                          )   December 2, 2020
      Defendants.                          )




                   MEMORANDUM OF LAW IN SUPPORT OF
                     PLAINTIFFS’ MOTION TO REMAND
           Case 3:20-cv-01723-JCH Document 27-1 Filed 12/02/20 Page 2 of 34




                                                 TABLE OF CONTENTS


INTRODUCTION ...........................................................................................................................1

     I. FACTUAL AND PROCEDURAL BACKGROUND ........................................................3

          A.         These Consolidated Actions Were Commenced Between Thirty Months
                     and Twenty-Three Months Ago ...............................................................................4

          B.         The Plaintiffs Amply Alleged Claims Against the Non-Diverse Defendant ...........5

          C.         The Plaintiffs Attempted to Move Forward Against All Defendants,
                     Including Sklanka, But the Jones Defendants Caused Delay after Delay ...............6

          D.         Even After the Affirmance of Sanctions, the Jones Defendants Continued
                     Their Delay Tactics ................................................................................................11

     II. REMAND IS REQUIRED BECAUSE THE JONES DEFENDANTS FAIL
         TO SATISFY 28 U.S.C. § 1446(c)(1) ...............................................................................13

          A.         The One-Year Time Deadline for Removal Has Run ...........................................13

          B.         The Jones Defendants’ Burden to Show Bad Faith Is a Heavy One ....................13

          C.         The Record Shows Normal Litigation Conduct, Not Bad Faith ...........................16

          D.         The Facts of this Case Do Not Remotely Resemble Cases Where
                     Bad Faith Has Been Found ....................................................................................22

          E.         The Case’s Progress in State Court Further Militates Against Removal ...............25

          F.         The Bad Faith Exception’s Equitable Nature Further Counsels
                     Against Removal ....................................................................................................26

     III. REMAND IS REQUIRED BECAUSE THE UNANIMITY RULE IS
          NOT SATISFIED ............................................................................................................27

     IV. THE COURT SHOULD AWARD FEES AND COSTS PURSUANT TO
         28 U.S.C. § 1447(c) ...........................................................................................................29

     V. CONCLUSION ..................................................................................................................32




                                                                    i
        Case 3:20-cv-01723-JCH Document 27-1 Filed 12/02/20 Page 3 of 34




                                       INTRODUCTION

       This is the removing defendants’ second flawed attempt to bring these related cases to

federal court. Two years ago, the Jones defendants asserted non-diverse defendant Cory Sklanka

was fraudulently joined, a weak argument that Judge Hall rejected. Now the Jones defendants

attempt to remove in violation of the one-year deadline for removal, and the record contains no

evidence of bad faith conduct by the plaintiffs, let alone the “obviously strategic behavior” or

“nefarious conduct” designed to prevent removal that is necessary to extend that deadline.

Martinez v. Yordy, 2016 WL 8711443, at *3 (E.D.N.Y. Feb. 19, 2016) (citation omitted); J.P.

Morgan Chase Bank, N.A. v. Caires, 2017 WL 3891663, at *3 (D. Conn. Sept. 6, 2017) (Hall, J.)

(citation omitted). The removal papers also fail to satisfy the rule of unanimity. Although they

contain an assertion that there is unanimous consent to this removal, two of the removing

defendants state they did not provide such consent. Remand is mandatory.

       Removal based on diversity jurisdiction is not permitted “more than 1 year after

commencement of the action unless the district court finds that the plaintiff has acted in bad faith

in order to prevent a defendant from removing the action.” 28 U.S.C. § 1446(c)(1). These

consolidated cases were commenced between two and a half years and twenty-three months ago.

For roughly two years, the plaintiffs proceeded against Sklanka, treating him just like the other

diverse defendants in the case. The plaintiffs recently withdrew against Sklanka only because his

carrier obtained a ruling freeing it from any obligation to provide coverage for these claims, and

because the Jones defendants intended to leverage a stay of discovery for themselves based on his

continued presence in the case. The Jones defendants’ threat to obtain a stay of discovery was

particularly salient because for the previous two years the Jones defendants had stalled discovery

and progress toward trial, first engaging in what the Connecticut Supreme Court called a pattern




                                                 1
        Case 3:20-cv-01723-JCH Document 27-1 Filed 12/02/20 Page 4 of 34




of “obfuscation and delay” and “a whole picture of bad faith litigation misconduct,” Ex. A, Lafferty

v. Jones, 2020 WL 4248476, at *17-18 (Conn. July 23, 2020), and then by taking an appeal from

the well-deserved sanction that resulted and obtaining a stay of the entire case during the pendency

of the appeal. The plaintiffs’ decision to withdraw against an apparently assetless, pro se defendant

in order to avoid further delay by the Jones defendants was eminently reasonable. In short, there

is no evidence whatsoever that the plaintiffs engaged in bad faith conduct designed to prevent

removal.

       Remand is also required because the removing defendants fail to satisfy the rule of

unanimity, which requires “unambiguous written consent” from each defendant. Nat’l Waste

Assocs., LLC v. TD Bank, N.A., 2010 WL 1931031, at *3 (D. Conn. May 12, 2010) (Haight, J.);

28 U.S.C. § 1446(b)(2)(A). The Jones defendants did not provide any written consent to this

removal from the other defendants. Their attempt to use consent to the prior removal as consent to

this removal is flawed. Written consent to a removal that was attempted two years ago and failed

is not meaningful consent to this removal. In an attempt to patch over this defect, the Jones

defendants’ counsel represents that the other defendants “advised” that the 2018 consents “have

not been withdrawn.” ECF 1, Notice of Removal, ¶ 25. This representation is at best misleading:

counsel for the other defendants state they were not asked to and did not provide positions

concerning this removal.1 These shortcomings alone are an independent basis for remand.

       Lastly, there is overwhelming evidence that this removal is another obstructive tactic by

the Jones defendants. These consolidated cases came first to this Court two years ago, when the

Jones defendants asserted Sklanka was fraudulently joined as the basis for diversity jurisdiction




       One counsel has provided an affidavit to that effect (Ex. B); the other counsel’s statement
       1

was made by email (Ex. C). Both are described in greater detail in Part III below.

                                                 2
          Case 3:20-cv-01723-JCH Document 27-1 Filed 12/02/20 Page 5 of 34




removal. This Court remanded, noting that the Jones defendants had provided only a “thin” basis

“upon which to seek removal” sufficient to avoid an award of costs and attorney fees. Lafferty v.

Jones, 2018 WL 5793791, at *6 (D. Conn. Nov. 5, 2018) (Hall, J.). Today, they lack the support

of even this slender reed. It was the Jones defendants who ran the clock. Their delay and

misconduct was so significant that the trial court sanctioned them by striking their special motion

to dismiss, a motion specially created by Connecticut’s anti-SLAPP statute. They elected to appeal

the sanction and sought and obtained stays of all proceedings during the thirteen-month pendency

of the appeal. Sanctions have not led to better behavior. This untimely removal—premised on

inadequate and inaccurate representations regarding bad faith and consent—is their latest delaying

tactic.

          Section 1446 requires that the case be remanded. Because there is no reasonable basis for

the Jones defendants’ attempted removal, the Court should award reasonable costs and attorney’s

fees under § 1447(c).

I.        FACTUAL AND PROCEDURAL BACKGROUND

          The plaintiffs, families of students and educators slain at Sandy Hook Elementary School

on December 14, 2012 and a first-responder to the scene, allege the defendants engaged in a

scheme to profit from the shooting at Sandy Hook Elementary School. The plaintiffs allege the

defendants knowingly spread and grew the lie that the Sandy Hook shooting was staged, and that

the plaintiffs are actors who faked their relatives’ deaths. The plaintiffs assert claims for

defamation, false light, negligent and intentional infliction of emotional distress, and violation of

the Connecticut Unfair Trade Practices Act.




                                                  3
       Case 3:20-cv-01723-JCH Document 27-1 Filed 12/02/20 Page 6 of 34




       A. These Consolidated Actions Were Commenced Between Thirty Months and
          Twenty-Three Months Ago

       These three actions are brought by plaintiffs William Aldenberg, Jacqueline Barden, Mark

Barden, Jennifer Hensel, Ian Hockley, Nicole Hockley, Erica Lafferty, Jeremy Richman, Carlos

M. Soto, Donna Soto, Jillian Soto, Carlee Soto-Parisi, David Wheeler, Francine Wheeler, William

Sherlach, and Robert Parker. The defendants are: Alex Emric Jones and his media companies

Infowars LLC, Free Speech Systems LLC and Prison Planet TV LLC (“the Jones defendants”);

hoax perpetrators Wolfgang Halbig and Cory T. Sklanka; and the Jones defendants’ broadcast

promoters Genesis Communications Network, Inc. (“Genesis”) and Midas Resources, Inc.

(“Midas”). The first action filed, Lafferty, et al. v. Jones, et al., UWY-CV18-6046436-S was

commenced May 23, 2018, with the last defendant to receive a physical copy of the summons and

complaint doing so on May 29, 2018. Dkt. 100.30; see also Dkts. 101, 102, 105 (supplemental

returns).2 The second action, Sherlach v. Jones, et al., UWY-CV18-6046437-S, was commenced

on July 2, 2018. Dkt. 100.30; see also Dkts. 101, 103, 104, 105, 117, 132 (amended and

supplemental returns). The third action, also titled Sherlach, et al. v. Jones, et al., UWY-CV18-




       2
          The Jones defendants claim Alex Jones was not served until June 13, 2018. ECF 1, ¶ 2.
That is not so. The plaintiffs served Jones with the first summons and complaint in these
consolidated cases on May 23, 2018. See Return of Service, Dkt. 100.30. That evening Jones went
on his show and held forth about the lawsuit, while waving around a copy of the complaint, for
just under 50 minutes See Exhibit D, Screenshots of Alex Jones Show of May 23, 2018; see also
Watch: Alex Jones’ Statement on New Sandy Hook Lawsuit, INFOWARS.COM (May 23, 2018),
https://archives.infowars.com/live-alex-jones-statement-on-new-sandy-hook-lawsuit/ (discussing
Lafferty complaint, containing embedded link to since-removed YouTube video, and containing
embedded PDF copy of summons and complaint).



                                               4
        Case 3:20-cv-01723-JCH Document 27-1 Filed 12/02/20 Page 7 of 34




6046438-S, was commenced November 29, 2018. Dkt. 100.30; see also Dkts. 101, 102, 103, 111,

112 (supplemental returns).3

       The actions are consolidated by order of the Connecticut Superior Court. Dkts. 117, 117.10.

       B. The Plaintiffs Amply Alleged Claims Against the Non-Diverse Defendant

       The plaintiffs’ complaints alleged the same claims against non-diverse party Cory Sklanka

that they allege against the diverse defendants: invasion of privacy by false light, defamation,

intentional infliction of emotional distress, negligent infliction of emotional distress, violations of

the Connecticut Unfair Practices Act, and civil conspiracy to commit those torts.

       The Jones defendants assert the plaintiffs’ allegations are “minimal,” ECF 1, Notice of

Removal ¶ 22. This argument is poorly chosen: this Court considered and rejected it two years

ago. Lafferty, 2018 WL 5793791, at *5 (finding based on a review of the allegations that Sklanka

was not fraudulently joined). In addition, it is inaccurate. The plaintiffs’ allegations against

Sklanka far exceed what is required in Connecticut pleading practice.4 In addition, the plaintiffs

have developed the allegations against Sklanka over time. The original Lafferty complaint amply

alleges claims against Sklanka. Lafferty, Compl. ¶¶ 336–394; the two later-filed complaints

(Sherlach I and Sherlach II), allege additional facts. Sherlach I, Dkt. 120, Am. Compl. ¶¶ 416–

474; Sherlach II, Compl. ¶¶ 416–474.

        The plaintiffs allege that Sklanka participated in the development of the hoax narrative

that Jones then broadcast. Sklanka assisted hoax proponent and frequent Infowars presenter



       3
          All Connecticut Superior Court docket references following this point are to the docket
in Lafferty, et al. v. Jones, et al., UWY-CV18-6046436-S, unless otherwise indicated. The docket
sheets for all three cases are enclosed as Exhibits E, F, and G.
       4
          The Connecticut Practice Book § 10-1 provides that “[e]ach pleading shall contain
a plain and concise statement of the material facts on which the pleader relies, but not of
the evidence by which they are to be proved[.]”

                                                  5
        Case 3:20-cv-01723-JCH Document 27-1 Filed 12/02/20 Page 8 of 34




Wolfgang Halbig in promoting the hoax story, Sherlach I, Dkt. 120, Am. Compl. ¶¶ 55, 57, 70,

and assisted Infowars to record Halbig’s activities in Newtown, id. ¶ 85. He also spread the same

lies himself, publishing on MonteFrank.com that Avielle Richman, the daughter of plaintiffs

Jeremy Richman and Jennifer Hensel, “is a fabricated identity,” id. ¶ 59, and asserting that the Mr.

Richman collected donations for the Avielle foundation “under false pretenses that his daughter

died.” Id.; see also ¶¶ 61–63 (Sklanka also produced his own hoax broadcasts, urged listeners to

follow Halbig’s hoax broadcasts on defendant Genesis’s network, and urged listeners to press Alex

Jones to “investigate” further).

       The plaintiffs further alleged that, based on witness statements, they believed there existed

additional “podcasts contain[ing] publications by Sklanka within the statute of limitations asserting

that the Sandy Hook shooting was a hoax and that the families of victims fabricated their children’s

deaths.” Id. ¶ 61. However, Sklanka “deleted his YouTube profile and other social media accounts,

thus hiding those videos from public view.” Id. ¶ 64.

       C. The Plaintiffs Attempted to Move Forward Against All Defendants, Including
          Sklanka, But the Jones Defendants Caused Delay after Delay

       On July 13, 2018, the Jones defendants filed their first Notice of Removal. Lafferty, 2018

WL 5793791, at *1. They argued that the plaintiffs had fraudulently joined Sklanka. Id. The Court

rejected their arguments, finding that Sklanka was not fraudulently joined. Id. In fact, in

considering whether to award removal fees, it noted specifically that the Jones defendants had had

only a “thin” basis “upon which to seek removal.” Id. at 6.

       Following remand, the Jones defendants, defendant Midas, and defendant Sklanka filed

special motions to dismiss the plaintiffs’ complaints under Conn. Gen. Stat. § 52-196a(b),

Connecticut’s Anti-SLAPP statute. See Ex. A, Lafferty, 2020 WL 4248476 at *2–3; Sklanka Spec.

Mtn. to Dismiss & Memo. in Support, Dkt. 118; Midas Spec. Mtn. to Dismiss & Memo. in Support,



                                                 6
        Case 3:20-cv-01723-JCH Document 27-1 Filed 12/02/20 Page 9 of 34




Dkts. 142, 143.5 When a special motion to dismiss is filed, Section 52-196a stays discovery. Conn.

Gen. Stat. § 52-196a(d).6 Only court-ordered, limited discovery is permissible until the special

motion to dismiss is decided. Id. The plaintiffs obtained permission to serve limited discovery

pursuant to § 52-196a(d) against all the defendants, including Sklanka. Ex. A, Lafferty, 2020 WL

4248476 at *2; Pls.’ Mot. For Limited Discovery, Dkt. 123 & Ex. A (seeking discovery against

Sklanka specifically); Order, Dkt. 123.10.

       The plaintiffs served Sklanka with special interrogatories and requests for production on

January 24, 2019. Ex. H, Pls.’ First Set of Special Interrog. & Req. for Prod. He produced

responses on February 25, 2019, and then supplemented them on March 13, 2019. Ex. I,

(production cover email and compliance notice). Counsel agreed to schedule Sklanka’s deposition

for April 12, 2019, Ex. J (scheduling emails). Before the deposition could proceed, however, the

Jones defendants’ noncompliance stalled discovery against all parties.7

       The Jones defendants’ refusal to cooperate in discovery delayed the entire case.

Throughout the pendency of these cases, the plaintiffs have filed no fewer than twelve motions to



       5
         The Connecticut Supreme Court’s decision, Ex. A, Lafferty v. Jones, 2020 WL 4248476,
contains a useful procedural summary. This brief accordingly refers to that summary unless a more
specific procedural reference is necessary.
       6
         Subsection (d) of the statute provides in pertinent part: “The court shall stay all discovery
upon the filing of a special motion to dismiss. The stay of discovery shall remain in effect until the
court grants or denies the special motion to dismiss and any interlocutory appeal thereof.
Notwithstanding the entry of an order to stay discovery, the court, upon motion of a party and a
showing of good cause, or upon its own motion, may order specified and limited discovery relevant
to the special motion to dismiss.”
       7
         On April 4, 2019, counsel for Sklanka wrote to plaintiffs’ counsel stating: “We have been
holding 4/12/19 for Cory’s depo. In light of recent events, I assume it is no longer going forward
on that date.” Ex. K (email). The “recent events” referred to in the email are the Jones defendants’
noncompliance, described in the next two paragraphs. Without substantial compliance from the
Jones defendants, the plaintiffs had to defer the depositions of the other defendants.



                                                  7
       Case 3:20-cv-01723-JCH Document 27-1 Filed 12/02/20 Page 10 of 34




compel or for sanctions regarding noncompliance with discovery.8 The Jones defendants missed

the court-ordered date they had set for compliance, February 23, 2019. Ex. A, Lafferty, 2020 WL

4248476 at *2–3. On March 1, 2020, they substituted counsel and then sought extensions of time

until March 20, 2019 to produce their discovery materials. Id. The plaintiffs opposed these

extensions. Pls.’ Memorandum re: Defs.’ MET, Dkt. 197, Mar. 7, 2020. The court warned that if

the Jones defendants “again fail[ed] to comply with the court ordered deadline,” it would “entertain

sanctions.” Dkt. 196.10 (emphasis added). Two days before the March 20, 2019 discovery

deadline, the defendants again moved for an extension, Defs.’ Mot. for Ext. of Time, Dkt. 203,

Mar. 18, 2019, which the plaintiffs once again opposed. Pls.’ Obj. to Mot. for Ext., Dkt. 204, Mar.

19, 2019. This time, the trial court denied the extensions. Ex. A, Lafferty, 2020 WL 4248476 at

*3. The Jones defendants had “blown past the court’s deadlines,” it explained, noting, “[t]here

hasn’t been a single piece of paper [produced] or interrogatory answered.” Id. On March 20, the

plaintiffs moved for sanctions based on the Jones defendants’ repeated noncompliance. Id.

       After further delays in April, the Jones defendants began a rolling compliance marked with

abuses and resistance. Although the Jones defendants claimed they had valuable, proprietary

marketing and web analytics information, Affidavit, Dkt. 214, Mar. 29, 2019, they did not produce

it. Specially ordered depositions confirmed that Jones and his companies had withheld responsive

information within their possession and control, including responsive web analytics data that was

not produced. Dkt. 255. The plaintiffs moved again to compel production. Dkt. 255. The




       8
         See Mot. to Compel, Dkt. 192, Mar. 1, 2019; Mot. for Order of Sanctions, Dkt. 206, Mar.
20, 2019; Mot. for Order of Compliance, Dkt. 223, Apr. 11, 2019; Mot. to Compel, Dkt. 227, Apr.
22, 2019; Mot. for Order for Discovery re: Compliance, Dkt. 234, Apr. 22, 2019; Mot. to Compel,
Dkt. 235, Apr. 25, 2019; Mot. to Compel, Dkt. 255, May 29, 2019; Mot. to Compel, Dkt. 256,
May 30, 2019; Mot. to Compel, Dkt. 259, June 10, 2019; Mot. for Order, Dkt. 263, June 14, 2019;
Mot. to Re-Compel, Dkt. 309, Nov. 12, 2020; Mot. for Order, Dkt. 310, Nov. 16, 2020.

                                                 8
       Case 3:20-cv-01723-JCH Document 27-1 Filed 12/02/20 Page 11 of 34




defendants again opposed. Dkts. 257, 258. After another hearing, the trial court ordered the

defendants to produce the discovery it had previously ordered, Ex. A, Lafferty, 2020 WL 4248476

at *2–3, saying the Jones defendants’ production was “simply not full and fair compliance.” Dkt.

255.10. The court warned that it would “consider appropriate sanctions for the defendants’ failure

to fully and fairly comply” with its latest orders. Id.

        In reviewing a tranche of the Jones defendants’ production, the plaintiffs’ e-discovery

provider discovered files containing child pornography. Ex. A, Lafferty, 2020 WL 4248476 at *5-

6. Plaintiffs’ counsel immediately contacted the Federal Bureau of Investigation, which found that

there was no indication that Jones had opened the child-pornography images or was otherwise a

target of investigation. Id. Plaintiffs’ counsel then set up a telephone call between himself, the

Connecticut U.S. Attorney’s office, and counsel for the Jones defendants, during which defense

counsel was advised of these developments. Dkt. 264.

        On Friday, June 14, 2019, Jones and his attorney appeared together on Jones’s show to

discuss this case. Ex. A, Lafferty, 2020 WL 4248476 at *4. During the broadcast, Alex Jones

accused plaintiffs’ counsel of having planted child pornography in emails the Jones defendants

had produced to the plaintiffs. Id. While theatrically stroking an image of plaintiffs’ counsel’s face,

Jones stated:

        Chris Mattei, Chris Mattei. Let’s zoom in on Chris Mattei. Oh, nice little Chris
        Mattei. . . . You think you’ll put on me—anyways, I’m done. Total war. You want
        it? You got it. I’m not into kids like your Democratic party, you cocksuckers. So
        get ready. . . . The point is, I’m not putting up . . . with these guys anymore, man,
        and their behavior, ‘cause I’m not an idiot. They literally went right in there and
        found this hidden stuff.

Id. at *4. During this diatribe, he repeatedly pounded his fist on the image of plaintiffs’ counsel’s

face. Id. Jones offered “[o]ne million dollars to put [plaintiffs’ counsel’s] head on a pike” for

“trying to set [Jones] up with child porn.” Id. He repeatedly referred to plaintiff’s counsel in



                                                   9
       Case 3:20-cv-01723-JCH Document 27-1 Filed 12/02/20 Page 12 of 34




profane terms, called him a “gang member,” and said he would “get [plaintiffs’ counsel’s] ass.”

Id. He continued, saying he was “not BSing,” called plaintiffs’ counsel a “little dirt bag,” said one

million dollars was “on the street” for him, called him a “white [Jew] boy jerkoff,” and said, “I

will give everything I have to stop living in this world with these people.” Id. at *5 He continued:

“And so, if they want war—you know, it’s not a threat. It’s like an AC/DC song. If you want blood,

you’ve got it. Blood on the streets, man.” Id.

       On June 17, 2019, that Monday, the plaintiffs filed motions asking the trial court to review

Jones’s broadcast and address it. Id. at *6. On June 18, 2020, the trial court imposed sanctions

against the Jones defendants both for Jones’s broadcast and their “obfuscation and delay” in

discovery. Id. at *17. In doing so, it held that Jones’s actions had been “indefensible,

unconscionable, despicable, and possibly criminal,” and that the “deliberate tirade and harassment

and intimidation against Attorney Mattei and his firm [were] unacceptable and sanctionable.” Id.

at *18. By way of sanction, the trial court struck the Jones defendants’ special motions to dismiss.

Id.

       The Jones defendants filed an expedited public-interest appeal under Conn. Gen. Stat. §

52-265a, id. at *1, and the Connecticut Supreme Court accepted the appeal. The Jones defendants

moved for a stay “of all proceedings” in the case until the appeal was determined, Dkt. 276, which

was granted, Dkt. 276.10. As a result of this ruling, the case did not move forward against any

defendant, including Sklanka, during the entire pendency of the appeal. The case was stayed for

approximately eleven months, while the appeal was pending, until it was unanimously affirmed.

App. Ct. Mat’l (Sanctions Orders Aff’d), Dkt. 290.50, July 23, 2020. Its forward progress on the

merits was stayed another two months while the Jones defendants sought reconsideration of the

Supreme Court’s unanimous decision.




                                                 10
       Case 3:20-cv-01723-JCH Document 27-1 Filed 12/02/20 Page 13 of 34




       Until August 2020 Sklanka’s carrier had provided Sklanka with a defense while it sought

to obtain a ruling that would free it from the duty to defend or indemnify Sklanka. The carrier

finally succeeded in obtaining that ruling on June 5, 2020. See USAA General Indemnity Corp. v.

Sklanka, Conn. Sup. Ct. Dkt. UWY-CV19-6048057. On August 14, 2020, Sklanka’s counsel

moved to withdraw their appearance. Dkt. 292. The trial court granted that motion on September

8. Dkt. 292.20, and Sklanka entered pro se appearances. Appearance, Oct. 19, 2020.9 Sklanka was

therefore without coverage, rendering a judgment against him of little value. As a pro se litigant,

he had the potential to complicate the scheduling and taking of remote depositions necessitated by

the Covid-19 pandemic. Although he was now pro se, Sklanka’s special motion to dismiss (which

had been filed by counsel at the outset of the case) remained pending.

       D. Even After the Affirmance of Sanctions, the Jones Defendants Continued Their
          Delay Tactics

       Finally, in September 2020, the case was ready to proceed again. The Jones defendants

were not. At a status conference on October 2, 2020, they took the position that discovery should

continue to be stayed while the other defendants’ special motions to dismiss were adjudicated.

Although it was a blatant ploy to obtain further delay, this argument had some legal viability. The

Anti-SLAPP statute that authorizes special motions to dismiss provides that “[t]he court shall stay

all discovery upon the filing of a special motion to dismiss.” Conn. Gen. Stat. § 52-196a(d)

(emphasis added). In a further sign of the argument’s potential viability, the trial court immediately

ordered briefing on the subject, due on October 23. Oct. 2, 2020 Order, Dkt. 296. The plaintiffs

also recognized that the potential delay associated with adjudication of the remaining special

motions to dismiss was significant. In order to have those motions adjudicated, at the very least



       9
        The Connecticut Superior Court does not assign docket numbers to appearances.
Appearances show by date filed at the commencement of the docket sheet.

                                                 11
       Case 3:20-cv-01723-JCH Document 27-1 Filed 12/02/20 Page 14 of 34




the plaintiffs would have had to complete discovery against Sklanka and Midas, file opposition

briefs, perhaps proceed with an evidentiary hearing, and wait for a decision – a potential delay of

several more months.

       The other defendants with special motions to dismiss still pending were Midas and

Sklanka. Between the October 2 status and conference and October 23, the plaintiffs took steps

that would undercut the Jones defendants’ argument by disposing of those special motions to

dismiss. The plaintiffs reached an agreement with Midas whereby it withdrew its special motion

to dismiss without prejudice. See Withdrawal, Dkt. 303. Securing any recovery against Sklanka,

now without insurance coverage, would be arduous or impossible, while dealing with him in his

pro se capacity and litigating his special motion to dismiss would take time and resources better

focused on discovery against the Jones defendants. The plaintiffs accordingly withdrew against

Sklanka, Withdrawal, Dkt. 301, negating his special motion to dismiss. The plaintiffs advised the

court of these developments on October 23, the date supplemental briefing on stay argument had

been due. See Memorandum, Dkt. 302, Oct. 23, 2020.10 On October 27 the trial court denied the

Jones defendants’ request for a continued stay and indicated that discovery would go forward.

Order, Dkt. 304.

       With all the Jones defendants’ arguments for a stay of discovery finally resolved, the

plaintiffs noticed depositions, to which the Jones defendants promptly objected. Dkts. 305, 306.

The plaintiffs also sought discovery which had been ordered to be produced in April and May 2019

but was never produced. Dkt. 309. And the plaintiffs sought specific orders regarding deposition



       10
          In a memorandum filed before the plaintiffs advised the Court of these developments,
the Jones defendants continued to press the argument that discovery against them should be stayed
while the other defendants’ special motions to dismiss were adjudicated. Jones Defs.’ Br. in
Support of Continued Stay, Dkt. 300.



                                                12
         Case 3:20-cv-01723-JCH Document 27-1 Filed 12/02/20 Page 15 of 34




procedures in order to forestall some of the Jones defendants’ delaying tactics. Dkt. 310. These

matters were scheduled to be taken up with the trial court in a November 18, 2020 status

conference. By filing notices of removal in these consolidated cases late in the evening of

November 17, the Jones defendants avoided that conference, effectively stalling discovery once

again.

II.      REMAND IS REQUIRED BECAUSE THE JONES DEFENDANTS FAIL TO
         SATISFY 28 U.S.C. § 1446(c)(1)

         A case may not be removed based on diversity jurisdiction “more than 1 year after

commencement of the action, unless the district court finds that the plaintiff has acted in bad faith

in order to prevent a defendant from removing the action.” 28 U.S.C. § 1446(c)(1). The Jones

defendants come nowhere close to meeting their high burden to show bad faith. The circumstances

of this case evidence normal, reasonable litigation behavior—they do not remotely resemble any

case in which bad faith has been found. Remand is required.

         A. The One-Year Time Deadline for Removal Has Run

         The Jones defendants do not dispute that the one-year deadline to remove has run. ECF 1,

Notice of Removal, ¶ 5. Not only that, it ran long ago. This removal comes roughly two and a half

years after the commencement of the first of these consolidated cases and twenty-three months

after the commencement of the last.

         B. The Jones Defendants’ Burden to Show Bad Faith Is a Heavy One

         “A case may not be removed under [28 U.S.C. § 1446](b)(3) on the basis of jurisdiction

conferred by section 1332 more than 1 year after commencement of the action, unless the district

court finds that the plaintiff acted in bad faith in order to prevent a defendant from removing the

action.” U.S. Bank Trust v. Walbert, 2017 WL 3578553, at *2 (D. Conn. Aug. 18, 2017) (Haight,

J.) (quoting 28 U.S.C. § 1446(b)). “Congress intended the bad faith exception to be ‘limited in



                                                 13
       Case 3:20-cv-01723-JCH Document 27-1 Filed 12/02/20 Page 16 of 34




scope.’” Cruz v. Stop & Shop Supermarket Co. LLC, 2020 WL 3430193, at *4 (S.D.N.Y. June 23,

2020) (Abrams, J.) (quoting H.R. Rep. No. 112-10 at 15). As a result, a party seeking to show bad

faith sufficient for removal under § 1446(c)(1)—as the Jones defendants do here—faces an

exceedingly heavy burden.

       As the party seeking removal under 28 U.S.C. § 1446(c)(1), the Jones defendants have the

burden of proving it is appropriate. “Where, as here, jurisdiction is asserted by a defendant in a

removal petition, it follows that the defendant has the burden of establishing that removal is proper.

See R.G. Barry Corp. v. Mushroom Makers, Inc., 612 F.2d 651, 655 (2d Cir. 1979); see also 14A

Wright & Miller § 3721, at 209-10 (“[d]efendant always has the burden of establishing that

removal is proper”); United Food & Commercial Workers Union, Local 919 v. Centermark

Properties Meriden Square, 30 F.3d 298, 301 (2d Cir. 1994); see also Cruz v. Stop & Shop

Supermarket Co. LLC, 2020 WL 3430193, at *2 (S.D.N.Y. June 23, 2020) (Abrams, J.). To meet

that burden here, they “must establish the plaintiffs’ bad faith by ‘clear and convincing evidence.’”)

Marin v. Sephora USA, Inc., 2020 WL 3999711, at *7 (S.D.N.Y. July 15, 2020) (McMahon, C.J.)

(citing Ehrenreich v. Black, 994 F. Supp. 2d 284, 290 (E.D.N.Y. 2014) (Garaufis, J.)); Khakimova

v. Acme Markets, Inc., 2020 WL 5511537, at *2 (E.D.N.Y. Sept. 14, 2020) (Ross, J.) (same)




                                                 14
       Case 3:20-cv-01723-JCH Document 27-1 Filed 12/02/20 Page 17 of 34




(citations omitted).11 “Removal statutes are to be strictly construed against removal and all doubts

should be resolved in favor of remand.” Cruz, 2020 WL 3430193 at *2 (citing Purdue Pharma

L.P. v. Kentucky, 704 F.3d 208, 213 (2d Cir. 2013)). All facts in the record at the time of removal

“may be considered,” and all allegations in the complaint are “accepted as true.” Walbert, 2017

WL 3578553 at *2 (citing Wachtell, Lipton, Rosen & Katz v. CVR Energy, Inc., 18 F. Supp. 3d

414, 416 n.2 (S.D.N.Y. 2014)).

       Section 1446(c)(1)’s concept of bad faith is a narrow one, activated only by “obviously

strategic behavior” intended to prevent removal. Martinez v. Yordy, 2016 WL 8711443, at *3

(E.D.N.Y. Feb. 19, 2016) (Cogan, J.) (quoting Hill v. Delta Int’l Mach. Corp., 386 F. Supp. 2d

427, 433 (S.D.N.Y. 2005) (Scheindlin, J.)). This is a high bar: “the phrase ‘bad faith’ in section

1446 relates to nefarious conduct that aims to defeat an opponent’s right to remove.” J.P. Morgan

Chase Bank, N.A. v. Caires, 2017 WL 3891663, at *3 (D. Conn. Sept. 6, 2017) (Hall, J.) (emphasis

added) (citing Ehrenreich, 994 F. Supp. 2d at 288–89). Usually, it “must relate to a party’s conduct

obscuring facts that would otherwise justify removal.” Id.



       11
           Ultimately, the standard of proof is immaterial because the Jones defendants present no
evidence of bad faith whatsoever. However, the clear trend in this circuit is that § 1446(c)(1) bad
faith must be proved by clear and convincing evidence. See Marin, 2020 WL 3999711 at *7;
Khakimova, 2020 WL 5511537 at *2; Ford-Smith v. HMS Host Corp., 2020 WL 1242394, at *5
(N.D.N.Y. Mar. 16, 2020); Iqbal v. Normandin Transit, Inc., 2016 WL 3563218, at *1 (W.D.N.Y.
July 1, 2016); Forth v. Diversey Corp., 2013 WL 6096528, at *2 (W.D.N.Y. Nov. 20, 2013). This
is the correct standard: like fraudulent joinder, Congress intended § 1446(c)(1) to be a narrow
exception that showed “respect for the state courts.” Hill, 386 F. Supp. 2d at 431; Ehrenreich, 994
F. Supp. 2d at 290 (comparing two). Additionally, it is the standard for bad faith in other contexts.
See Kerin v. U.S. Postal Serv., 218 F.3d 185, 191 (2d Cir. 2000) (standard for common-law bad
faith for fee award). There are, however, some cases in this circuit that determined bad faith
without referring to standard of proof. In addition, Walbert, 2017 WL 3578553 at *2, mentions the
preponderance standard in a case dealing with bad faith, although it does not directly reference it
in its bad-faith analysis and appears merely to be referencing the general principle that the
removing party bears the burden of proof to establish jurisdiction. See id. (“The party asserting
jurisdiction must prove that jurisdiction is proper by a preponderance of the evidence and that the
procedural requirements have been met.”).

                                                 15
       Case 3:20-cv-01723-JCH Document 27-1 Filed 12/02/20 Page 18 of 34




       It is not nearly enough that a plaintiff “plainly desires to try this case in state court”—there

must be a “showing of . . . obviously strategic behavior” specifically to avoid removal. Hill, 386

F. Supp. 2d at 433. “The timing of a plaintiff’s filings in state court . . . is insufficient alone to

support a finding of bad faith.” Cruz, 2020 WL 3430193 at *4. “Even where delay in defendants’

removal could be traced to [the] plaintiff’s actions, courts have declined to excuse an untimely

removal where [the] plaintiff’s actions did not evince a specific desire to prevent removal.” Id.

(collecting cases). “Garden variety litigation misconduct” is insufficient—it must be clearly

connected to an improper desire to avoid removal. Caires, 2017 WL 3891663 at *3. The burden

climbs still higher when, as in this case, there has been significant progress made in the state forum:

an “‘egregious, clear pattern of forum manipulation’ is necessary to overcome [the] interest in

judicial efficiency.” Hill, 386 F. Supp. 2d at 431 n.22 (quoting Foster v. Landon, 2004 WL

2496216, at *2 (E.D. La. Nov. 4, 2004)).

       C. The Record Shows Normal Litigation Conduct, Not Bad Faith

       The history of the plaintiffs’ pleadings and active litigation against Sklanka is exactly the

sort courts have decided is acceptable, precluding a finding of bad faith under § 1446(c)(1).

       The plaintiffs’ handling of the pleadings against Sklanka is evidence of good faith, not

gamesmanship. The late amendment of a pleading to add a non-diverse defendant in response to

an attempt to remove may, for example, be evidence of bad faith gamesmanship. See Ehrenreich

v. Black, 994 F. Supp. 2d 284, 288 (E.D.N.Y. 2014). The plaintiffs alleged claims against Sklanka,

however, from the inception of the case. See id. (finding no bad faith, in part, because non-diverse

defendant was in case from its commencement); Hill, 386 F. Supp. 2d at 433 (same). In fact, the

plaintiffs added factual allegations against Sklanka in the last-filed action and by amendment.




                                                  16
          Case 3:20-cv-01723-JCH Document 27-1 Filed 12/02/20 Page 19 of 34




These allegations, which were based on newly discovered evidence, show only good faith efforts

to pursue the case against Sklanka. See Part I.B. above (describing allegations against Sklanka).

          The plaintiffs also actively pursued their claims against Sklanka, another strong indicator

of the absence of bad faith. As with every other defendant in the case, the plaintiffs sought and

obtained discovery from him. See Dkt. 123 & Ex. A thereto (motion requesting court permission

to take discovery against defendants, including Sklanka; proposed discovery against Sklanka); Ex.

H (discovery served on Sklanka); Ex. I (cover email and compliance notice regarding Sklanka’s

discovery responses). In April 2019, the plaintiffs prepared to take Sklanka’s deposition. Exs. J, K

(scheduling emails, Apr. 4, 2019email correspondence). It was the Jones defendants’ delay of

production of documents that delayed discovery as to all parties, the Jones defendants’ motion to

stay “all proceedings” that stayed the plaintiffs’ pursuit of discovery against Sklanka, and the Jones

defendants’ motions for reconsideration and stay pending certiorari, that stayed matters further.

          Further, the plaintiffs’ decision to withdraw against Sklanka was reasonable under the

circumstances. In September 2020, Sklanka’s counsel withdrew their appearance following a

determination that Sklanka’s carrier owed him no duty to defend or indemnify. Dkts. 292, 292.20.

Sklanka then entered a pro se appearance. In addition to noting that Sklanka now had no insurance

coverage with which to pay a judgment, the plaintiffs recognized that Sklanka’s pro se status and

resulting right to attend depositions had the potential to complicate taking those depositions

significantly, especially during the pandemic. This alone would have been sufficient reason to

withdraw against him. See Campbell v. United Parcel Serv., Inc., 2019 WL 5587349, at *3 (D.N.J.

Oct. 30, 2019) (Hillman, J.) (decision to release certain defendants because plaintiffs did not want

other fact witnesses to be intimidated by their presence in deposition was evidence of a lack of bad

faith).




                                                  17
       Case 3:20-cv-01723-JCH Document 27-1 Filed 12/02/20 Page 20 of 34




       Then, in October, the Jones defendants sought to leverage Midas and Sklanka’s special

motions to dismiss as a basis to obtain a further stay of discovery for themselves. The trial court

took this argument seriously enough to order briefing on it. Oct. 2, 2020 Order, Dkt. 296.

Connecticut’s newly enacted Anti-SLAPP also lent facial support to the argument, providing that

“[t]he court shall stay all discovery upon the filing of a special motion to dismiss.” Conn. Gen.

Stat. § 52-196a(d) (emphasis added). The Jones defendants had already succeeded in delaying the

action for years, and the resolution of Sklanka’s special motion to dismiss would have required

time and labor be devoted to discovery against Sklanka, a defendant apparently with limited assets

and no insurance, in addition to filing an opposition brief, a hearing, and the time for determination,

potentially giving the Jones defendants significantly more delay—while providing the plaintiffs

no foreseeable benefit. Given all these circumstances, the plaintiffs chose to withdraw against

Sklanka.

       Between the October 2 status conference and October 23, when supplemental briefing

would have been due, the plaintiffs took steps that would undercut the Jones defendants’ argument

for a stay based on Section 52-196a(d). An agreement was reached whereby Midas withdrew its

special motion to dismiss without prejudice. See Withdrawal, Dkt. 303. The plaintiffs withdrew

against Sklanka, Withdrawal, Dkt. 301, negating his special motion to dismiss. The plaintiffs

advised the court of these developments on October 23, the date supplemental briefing on the stay

argument had been due. See Memorandum, Dkt.302, Oct. 23, 2020. On October 27, the trial court

denied the Jones defendants’ request for a continued stay and indicated that discovery would go

forward. Order, Dkt. 304.

       Not only were these actions reasonable, they do not remotely resemble strategic behavior

to avoid removal. Far from being filed mere days or hours after § 1446(c)(1)’s one-year deadline,




                                                  18
       Case 3:20-cv-01723-JCH Document 27-1 Filed 12/02/20 Page 21 of 34




Cruz, 2020 WL 3430193 at *4, the plaintiffs withdrew against Sklanka roughly two and a half

years after the commencement of the first-filed case. Neither have the plaintiffs ever engaged in

any of the sort of procedural chicanery around the one-year deadline courts have found to

constitute bad faith. Id. Delay by a plaintiff without evidence of specific intent to avoid removal

is insufficient. Id. (collecting cases). And there is no delay by the plaintiffs here. The plaintiffs

have made every effort to push forward, while the Jones defendants themselves have, time and

again, engaged in “obfuscation and delay.” Ex. A, Lafferty, 2020 WL 4248476 at *17–18

(describing the plaintiffs’ motions to compel discovery and the Jones defendants’ repeated motions

for extensions, “blown past” deadlines, and noncompliance).

       The Jones defendants contend Sklanka missed one status conference and had not yet

entered another appearance, and the plaintiffs could therefore have “easily” obtained a default

judgment against him. ECF 1, Notice of Removal ¶ 7. This contention ignores the record. Sklanka

entered a pro se appearance in the case on October 19, 2020, Appearance, Oct. 19, 2020. There is

no reason to believe obtaining a judgment against him would have been “easy,” especially given

the special latitude afforded to self-represented parties. See McLeod v. Jewish Guild for the Blind,

864 F.3d 154, 156-57 (2d Cir. 2017) (noting courts’ obligation to “liberally constru[e] pro se

submissions” because of the “obligation on the part of the court to make reasonable allowances to

protect pro se litigants from inadvertent forfeiture of important rights because of their lack of legal

training”); Salahuddin v. Harris, 782 F.2d 1127, 1132 (2d Cir. 1986) (reversing dismissal of pro

se litigant for obstructing discovery because although “pro se plaintiffs do in fact often ‘frustrate

the processes of litigation’ . . . dismissal is justified only when they do so deliberately” (citation

omitted)). In addition, Sklanka’s special motion to dismiss, which had been filed by counsel,

remained to be adjudicated. Even if it would have been easy and quick to obtain a default judgment




                                                  19
       Case 3:20-cv-01723-JCH Document 27-1 Filed 12/02/20 Page 22 of 34




against Sklanka—and it would not have been—there was little reason to do so after his carrier had

succeeded in its declaratory judgment action.

       Despite the fact that it was nowhere close to the one-year removal deadline, the Jones

defendants claim “Sklanka was promptly dismissed at the first reasonable time, here following a

stay due to appellate practice, after the one-year window expired.” ECF 1, Notice of Removal, ¶

23. This argument again ignores the law and the facts. Section 1446(c)(1)’s one-year deadline is

not tolled by a stay—it runs regardless of whether the plaintiffs could have acted sooner but for

the stay. Nocelli v. Kaiser Gypsum Co., Inc., 2020 WL 230890, at *6 (S.D.N.Y. Jan. 15, 2020)

(holding same for bankruptcy stay and rejecting bad faith where plaintiffs first named diverse

defendant in a Third Amended Complaint filed after the one-year deadline and settlement with all

non-diverse defendants); Lopez v. Trujillo, 475 B.R. 550, 559–60 & n.9 (N.D. Tex. 2012)

(observing that “an order by a state court order cannot extend the time for removal under federal

law” and refusing to find that a state court stay of an action extended the time for removal)

(collecting cases). Moreover, it was the Jones defendants who sought the stay. They moved to stay

“all proceedings”—including the case against Sklanka—pending the appeal that they would lose

convincingly. Jones Defs.’ Mot. to Stay, Dkt. 276, July 10, 2019. And their misconduct was the

root reason the case stalled. The appeal itself happened only because the Jones defendants had

been sanctioned for engaging in a pattern of “obfuscation and delay,” in addition to other bad-faith

litigation misconduct. Ex. A, Lafferty, 2020 WL 4248476 at *17.12




       12
          The Jones defendants’ argument on this point also assumes that the plaintiffs’ ability to
withdraw against Sklanka was certainly controlled by stays continuing into September 2020, a
point the plaintiffs do not accept. After all, the trial court considered and adjudicated Sklanka’s
counsel’s motion to withdraw their appearance. Mot. to Withdraw App., Dkt. 292, Aug. 14, 2020;
Order, Dkt. 292.20, Sept. 8, 2020.



                                                20
       Case 3:20-cv-01723-JCH Document 27-1 Filed 12/02/20 Page 23 of 34




       The plaintiffs have not even engaged in suspicious conduct of the sort courts have found

insufficient for bad faith under § 1446(c)(1). They did not seek repeated extensions or otherwise

cause a delay that precluded removal before the one-year deadline. See Cruz, 2020 WL 3430193

at *4 (such conduct insufficient for finding of bad faith). The plaintiffs have not failed to provide

information required for removal, let alone refused to provide it. See Purple Eagle, 2019 WL

493812 at *2 (such conduct insufficient for finding of bad faith); Westmoreland v. Wawona

Packaging Co., LLC, 2016 WL 11480704 at *2 n.2 (E.D.N.Y. Nov. 7, 2016) (same), report and

recommendation adopted, 2016 WL 7165959 (E.D.N.Y. Dec. 8, 2016); Martinez, 2016 WL

8711443 at *2–3 (same where defendants sought to compel production of information and sought

to dismiss case based on plaintiffs’ failure to provide it). In fact, just the opposite: the plaintiffs

have actively prosecuted the case, while the Jones defendants engaged in a pattern of “obfuscation

and delay.” Ex. A, Lafferty, 2020 WL 4248476 at *17. Meanwhile, the plaintiffs’ account of their

decision to withdraw is not only sensible, but the most reasonable explanation under the

circumstances, and evinces no indication of bad faith. See Khakimova, 2020 WL 5511537 at *3

(noting that plaintiff’s provision of explanation for even suspicious conduct influences bad-faith

determination “even if the plaintiff’s explanation is not ‘particularly compelling’” and rejecting

bad faith based on plaintiff’s excuse that unresponsiveness and delay attributable to “the reality of

an overworked paralegal in a solo practitioner’s office”). In sum, there is nothing remotely

suspicious about the timing of the plaintiffs’ withdrawal against Sklanka, let alone anything

meeting the high standard of proof required for a finding of bad faith under § 1446(c)(1). It was a

sound litigation decision given Sklanka’s lack of insurance coverage and the Jones defendants’

argument that discovery against them should be stayed pending resolution of his special motion to

dismiss. On this basis alone, this Court must remand this case to the Connecticut Superior Court.




                                                  21
       Case 3:20-cv-01723-JCH Document 27-1 Filed 12/02/20 Page 24 of 34




       D. The Facts of this Case Do Not Remotely Resemble Cases Where Bad Faith Has
          Been Found

       Federal courts in this circuit have found bad faith under § 1446(c)(1) only when faced with

three categories of evidence showing obviously strategic behavior specifically aimed at defeating

removal. The first category is “dismissing the non-diverse defendant days or hours after the one-

year deadline passes” under circumstances where no other explanation is plausible. Cruz, 2020

WL 3430193 at *4 (citation omitted). In In Re Rezulin Products Liab. Litig., 2003 WL 21355201,

at *2 (S.D.N.Y. June 4, 2003), for instance, the plaintiff dismissed the non-diverse defendant only

five days after the one-year anniversary of the commencement of the action, there was no other

plausible reason for doing so, the plaintiffs never took any discovery from him, and plaintiffs’

counsel had similarly named non-diverse physician defendants in their other cases in the same

multidistrict litigation. The plaintiffs’ withdrawal against Sklanka was nowhere close to the one-

year deadline: it was filed roughly two and a half years after the first case was filed. See Nocelli,

2020 WL 230890 at *5 (remanding because plaintiffs prosecuted case for nearly two years before

settlement). Further, the plaintiffs have explained the circumstances and good-faith litigation

decisionmaking that led to the withdrawal.

       The second category is procedural chicanery—such as “belatedly adding a defendant”—in

“response to an attempted or anticipated removal.” Cruz, 2020 WL 3430193 at *4 (citation

omitted). In Tedford v. Warner-Lambert Co., 327 F.3d 423, 427–28 (5th Cir. 2003), for instance,

the court found that “hours after” being informed of defendant’s intention to remove the case, the

plaintiff joined a non-diverse defendant, then took no discovery from that defendant, created a pre-

signed, post-dated dismissal of that defendant, and then refrained from filing the dismissal until

after the one-year deadline had expired. Other examples of such schemes include filing multiple

suits involving the same claims to keep the amount in controversy in each below the threshold for



                                                 22
       Case 3:20-cv-01723-JCH Document 27-1 Filed 12/02/20 Page 25 of 34




removal, see Manney v. Reichert, 2014 WL 4805046, at *12 (E.D.N.Y. Sept. 26, 2014), moving

plaintiffs from one case to another to defeat removal, see Nocelli, 2020 WL 230890 at *5 (citation

omitted), voluntarily dismissing and then refiling a case in order to disguise removability until past

the one-year deadline, Thompson v. Belk, Inc., 2013 WL 5786587, at *3 (N.D. Ga. Oct. 28, 2013),

and amending a complaint after the one-year deadline to add class allegations that rendered the

case removable without plausible explanation, Barnett v. Sylacauga Autoplex, 973 F. Supp. 1358,

1361, 1367 (N.D. Ala. 1997).

       Here, the plaintiffs have taken no procedural action to prevent removal before the one-year

deadline, let alone an obviously strategic one like those listed here. Indeed, their complaints have

not changed since November 2018—a period far longer than the one-year removal deadline. See

Ehrenreich, 994 F. Supp. 2d at 289 (rejecting bad faith because the complaint was “unchanged for

the entirety of the one-year removal period”).

       The only other sort of evidence found to be sufficient for bad faith is a direct admission.

See, e.g., Rauch v. Rauch, 446 F. Supp. 2d 432, 433 n.1, 435–36 (D.S.C. 2006) (granting exception

where a plaintiff revealed in a tape-recorded conversation that he did not truly intend to seek

recovery against the non-diverse defendant); Forth, 2013 WL 6096528, at *3 (uncontroverted

sworn testimony that plaintiff’s counsel assured non-diverse defendant, long in advance of the

removal deadline, that it would be dismissed from action). Suffice it to say, there is no such

evidence here.

       Conduct that is not obviously aimed at defeating removal, even where suspicious, is

insufficient. For instance, without specific evidence they were meant to preclude removal, a

plaintiff’s repeated extensions until after the one-year deadline are insufficient to find bad faith.

Cruz, 2020 WL 3430193 at *4. Failing for over a year to provide a bill of particulars detailing




                                                 23
       Case 3:20-cv-01723-JCH Document 27-1 Filed 12/02/20 Page 26 of 34




damages over the $75,000 threshold is insufficient where a defendant does not “show that plaintiff

took any steps to prevent defendants from ascertaining the amount in dispute.” Purple Eagle

Entm’t, Inc. v. Bray, 2019 WL 493812, at *2 (S.D.N.Y. Feb. 8, 2019); Westmoreland, 2016 WL

11480704, at *2 n.2 (same). This is true even where a defendant has previously sought to compel

production of the claimed damages amount and moved to dismiss based on the plaintiff’s failure

to produce it. See Martinez, 2016 WL 8711443 at *2–3. Unresponsiveness alone is insufficient—

the plaintiff must have taken specific acts evidencing a purpose to prevent removal. Khakimova,

2020 WL 5511537 at *3. There has been no delay attributable to the plaintiffs in this case

whatsoever.

       Courts refuse to find bad faith where there is nearly any countervailing evidence or other

plausible reason for the plaintiff’s actions. It does not establish bad faith where, as here, a non-

diverse defendant was “included in the initial Complaint” and that the complaint was “unchanged

for the entirety of the one-year removal period.” Hill, 386 F. Supp. 2d at 433. Even where a plaintiff

has engaged in conduct seemingly aimed at preventing removal—for instance, unresponsiveness

to repeated requests for statement of the amount in controversy—“[w]hether or not the plaintiff

has provided an explanation for its unresponsiveness will influence the bad faith determination.”

Khakimova, 2020 WL 5511537 at *3. “This is true even if the plaintiff’s explanation is not

‘particularly compelling.’” Id. (citation omitted); Marin, 2020 WL 3999711, at *7 (noting same

and rejecting bad faith because plaintiff excused suspicious actions by having “an incompetent and

neglectful attorney”). Again, here the record does not show any delaying conduct by the plaintiffs

intended to prevent removal by running out the one-year removal period.

       The Jones defendants come nowhere near clearing the high bar of showing the plaintiffs

acted in bad faith. They provide no instance of any strategic action by the plaintiffs to avoid




                                                 24
       Case 3:20-cv-01723-JCH Document 27-1 Filed 12/02/20 Page 27 of 34




removal. They cannot: the plaintiffs have taken none. Certainly, there is no evidence of “nefarious

conduct” or that the plaintiffs “obscure[ed] facts that would otherwise justify removal.” Caires,

2017 WL 3891663 at *3. Indeed, this case bears literally none of the indicia previously found

sufficient for bad faith. The plaintiffs’ active litigation and robust allegations against Sklanka

further preclude such a finding. At bottom, the Jones defendants’ argument is that a withdrawal

against a non-diverse defendant at any time after the one-year removal deadline presumptively

constitutes bad faith. This is manifestly not the law. The removal is untimely, and the Court must

remand these cases to Connecticut Superior Court.

       E. The Case’s Progress in State Court Further Militates Against Removal

       Congress’s purpose in creating § 1446(c)(1)’s one-year time limit for removal was to

“reduc[e] the opportunity for removal after substantial progress has been made in state court.” Hill,

386 F. Supp. 2d at 431 (quoting H.R. Rep. No. 100–889, at 72 (1988)). This consideration, derived

from “the systemic interest in efficiency and respect for the state courts . . . militates against

removal after ‘substantial progress’ has been made in the state forum[.]” Id.

       This factor applies in spades here. This case has been litigated in multiple levels of the

Connecticut state courts. Both a Connecticut Superior Court judge and the Connecticut Supreme

Court are now familiar with the case. There have been hundreds of pages of briefing, numerous

hearings and discovery conferences, and sanctions ordered and affirmed for the Jones defendants’

discovery-related and other misconduct. Now, after the case has finally advanced to full discovery,

the Jones defendants once again seek to have the case removed to federal court. As previously

discussed, this request is already baseless under § 1446(c)(1). But acceding to it – and thereby

requiring the case to start all over in federal court – would also be profoundly disrespectful to the




                                                 25
       Case 3:20-cv-01723-JCH Document 27-1 Filed 12/02/20 Page 28 of 34




Connecticut state courts and offensive to any notion of judicial economy. This fact provides yet

another concern further militating against removal. See Hill, 386 F. Supp. 2d at 431.

       F. The Bad Faith Exception’s Equitable Nature Further Counsels Against Removal

       Courts in this circuit have generally treated § 1446(c)(1)’s bad faith standard as a

codification of the equitable exception that preexisted the 2011 amendment. See Ehrenreich, 994

F. Supp. 2d at 288 (noting that courts in this circuit had equitably excused one-year removal and

that “the intent behind § 1446(c)(1) was to clarify ambiguity in the case law concerning whether

the one-year limitation in § 1446(c)(1) was jurisdictional or procedural” (citing H.R. Rep. No. 112-

10 at 15)).

       This principle has two ramifications. First, as is clear from the cases, pre-2011 cases on

bad faith are relevant. The second: if the exception is equitable, then the defendants’ behavior, as

well as the plaintiffs’, is relevant to whether they receive it. See Namey v. Malcolm, 534 F. Supp.

2d 494 (M.D. Pa. 2008) (even if equitable exception appropriate, equities did not weigh in favor

of removal where plaintiffs did not engage in forum manipulation and the record indicated that the

defendants were partly responsible for the delay in proceedings in state court); Martinez, 2016 WL

8711443 at *3 (removal under § 1446(c)(1) inappropriate where defendant did not vigorously

pursue required information up to one-year deadline); Cruz, 2020 WL 3430193 at *4 (same where

defendant did not oppose complained-of extensions); Williams v. EAN Holdings, LLC, 2020 WL

1685359, at *3 (E.D.N.Y. Apr. 7, 2020) (Garaufis, J.) (noting “courts take into account whether a

defendant took any steps to ascertain” information necessary to removal withheld by plaintiff

(citing Purple Eagle Entm’t Inc., 2018 WL 7968909, at *3)). Here, the defendants repeatedly

engaged in bad faith delaying and other misconduct. See infra Part IV. Equity therefore further

counsels against granting the Jones defendants’ attempt at removal.




                                                26
        Case 3:20-cv-01723-JCH Document 27-1 Filed 12/02/20 Page 29 of 34




        For all these reasons, remand is required.

III.    REMAND IS REQUIRED BECAUSE THE UNANIMITY RULE IS NOT
        SATISFIED

        It is “well-settled precedent in the Second Circuit” that courts “strictly enforc[e] the

‘unanimity rule’ in removal cases.” Nat’l Waste Assocs., LLC, 2010 WL 1931031, at *3. The

“Second Circuit has explicitly held that ‘all the defendants must join in seeking removal.’” Id.

(citing Bradford v. Harding, 284 F.3d 307, 309 (2d Cir. 1960) and quoting and collecting district-

court cases). If they do not, “it is . . . well settled in this jurisdiction that . . . the petition is defective

and the case must be remanded.” Id. (quoting Forum Insurance Company v. Texarkoma Crude

and Gas Co., 1993 WL 228023, at *2 (S.D.N.Y. June 22, 1993) (Haight, J.)).

        The rule of unanimity applies “regardless of whether federal subject matter jurisdiction is

based on diversity or federal question.” Edelman v. Page, 535 F. Supp. 2d 290, 293 (D. Conn. Jan.

31, 2008) (Squatrito, J.) (citation omitted); Bradford, 284 F.2d at 309 (same). “Although ‘[d]efects

in removal procedure, including lack of timeliness, are not jurisdictional,’ the ‘statutory time limit

is mandatory[.]’” U.S. Bank Tr., N.A. for Wells Fargo Asset Sec. Corp. v. Walbert, 2017 WL

3578553, at *4 (D. Conn. Aug. 18, 2017) (Haight, J.) (quoting Edelman, 535 F. Supp. 2d at 292).

“[A]bsent a finding of waiver or estoppel, federal courts rigorously enforce the statute’s thirty-day

filing requirement.” Id.

        Moreover, the form in which all defendants join the petition is limited and strictly

interpreted: it must be written, unambiguous, and timely, or the petition is defective and the case

must be remanded. “[C]onsent communicated among the defendants is insufficient” to satisfy the

rule. Nat’l Waste Assocs., LLC, 2010 WL 1931031 at *3 (quoting Berrios v. Our Lady of Mercy

Med. Ctr., 1999 WL 92269, at *2 (S.D.N.Y. Feb. 19, 1999) (Cote, J.)). Rather, “each defendant

must file some form of unambiguous written consent within the requisite thirty days.” Id.


                                                       27
       Case 3:20-cv-01723-JCH Document 27-1 Filed 12/02/20 Page 30 of 34




(collecting cases); Edelman, 535 F. Supp. 2d at 295 (holding that emails between defense counsel

timely agreeing to removal were “insufficient” to save petition from procedural defectiveness and

remand under § 1446(b) because they were not filed with the court). If these requirements are not

satisfied, the removal petition is procedurally defective and must be remanded. Id. (citing Payne

v. Overhead Door Corp., 172 F. Supp. 2d 475, 477 (S.D.N.Y. 2001) (McMahon, J.) (remanding

despite briefs by all defendants in support of removal because briefs were not all filed within

requisite 30 days).

       The defendants have not filed unambiguous written consents to this removal and the 30

days to do so have passed. First, the Jones defendants filed no written documentation whatsoever

of consent to this 2020 removal of the three consolidated cases. The written consents they attach

as Compound Exhibit 3 to the Notice of Removal are consents to the already-rejected 2018

removal. Consent to the 2018 removal is not consent to this removal – the first removal was

rejected for lack of diversity jurisdiction two years ago, time has passed and the case is in a

different procedural posture. And consent to the 2018 removal is certainly not “unambiguous

written consent” to this 2020 removal. See Nat’l Waste Assocs., LLC, 2010 WL 1931031 at *3

(“each defendant must file some form of unambiguous written consent within the requisite thirty

days.”). Remand is required because the removal petition fails to satisfy the unanimity rule. The

thirty days to remove, moreover, have elapsed; the failure to provide the required documentation

of consent cannot be cured.

       The Jones defendants’ representations on this issue are not merely insufficient. They are

also inaccurate and misleading. The Jones defendants represent that “Defendants Halbig, Midas

Resources, and Genesis Communications Network, have all consented to this removal.” ECF 1,

Not. of Removal ¶ 25 (emphasis supplied). They also represent that these defendants “have advised




                                               28
       Case 3:20-cv-01723-JCH Document 27-1 Filed 12/02/20 Page 31 of 34




the Infowars Defendants that the consents have not been withdrawn and apply to all three cases

being contemporaneously removed.” Id. Counsel of record for defendant Halbig, Attorney

Jonathan Beatty, avers that he was never consulted concerning the Jones defendants’ recent notices

of removal; he has never communicated his client’s consent to the Jones defendants’ counsel

regarding this removal; and to the best of his knowledge, his client does not consent to removal.;

Ex. B, Beatty Aff ¶¶ 4-6. Counsel of record for Midas indicated by email that “[t]his office was

not asked whether we consented to the removal. However, if asked we would have consented.”

Ex. C, Brown Email.13 If defendants intended to argue that they were relying on the 2018 consents

for the 2020 removal, they should have said so clearly, but they did not. In sum, it appears the

Jones defendants’ counsel has made misleading and inaccurate statements concerning consent.

IV.    THE COURT SHOULD AWARD FEES AND COSTS PURSUANT TO 28 U.S.C. §
       1447(c)

       This removal has no objectively reasonable basis. Far from being a legitimate procedural

move, it is the latest episode in their long history of “obfuscation and delay” and “bad faith

litigation misconduct.” Ex. A, Lafferty, 2020 WL 4248476, at *17-*18. The Jones defendants have

no record support to assert the plaintiffs engaged in the kind of bad faith conduct required to secure

a tolling of the one-year deadline under Section 1446(c)(1); they failed to satisfy the rule of

unanimity; and their representations in support of consent are at best misleading and at worst false.

For these reasons, the Court should award costs and attorney’s fees under § 1447(c).

       Under 28 U.S.C. § 1447(c), “[a]n order remanding the case may require payment of just

costs and any actual expenses, including attorney fees, incurred as a result of the removal.” Bank

of New York v. Consiglio, 2017 WL 4948069, at *5 (D. Conn. Nov. 1, 2017) (Haight, J.) (awarding



        Genesis is unrepresented by counsel. Plaintiffs’ counsel have not obtained information
       13

from Genesis’ principals regarding whether Genesis was contacted or not.

                                                 29
       Case 3:20-cv-01723-JCH Document 27-1 Filed 12/02/20 Page 32 of 34




removal fees for removal attempted under § 1446(c)(1)). “Absent unusual circumstances, courts

may award attorney’s fees under § 1447(c) only where the removing party lacked an objectively

reasonable basis for seeking removal.” Martin v. Franklin Capital Corp., 546 U.S. 132, 141

(2005). However, “[s]uch an award may be made without a showing of bad faith or frivolity, and

deciding whether to make the award requires consideration of the overall nature of the case,

circumstances of the remand, and effect on the parties.” Consiglio, 2017 WL 4948069 at *5 (citing

Morgan Guar. Trust Co. v. Republic of Palau, 971 F.2d 917, 923–24 (2d Cir. 1992)).

       Attorney’s fees are appropriate here. The Jones defendants had no objectively reasonable

basis for seeking removal. In considering whether to award attorney’s fees for their previous failed

removal, this Court concluded they had “a basis, albeit thin, upon which to seek removal.” Lafferty,

2018 WL 5793791 at *6. This time, they lack even this fig leaf. Bad faith under § 1446(c)(1)

requires specific evidence of a bad faith effort to prevent removal. The Jones defendants produce

no evidence of bad faith at all.

       We have pointed out throughout this brief that the record shows normal litigation conduct

on the part of the plaintiffs; the record provides no support for a finding of bad faith under the

applicable legal standards. In an attempt to gloss over these deficiencies, the Jones defendants

mispresent the legal standard and caselaw in their Notice of Removal. They claim that “bad faith

‘may be overt or may consist of inaction . . . [such as] lack of diligence and slacking off.’” ECF 1,

Notice of Removal ¶ 21. In support of this contention they cite Bank of China v. Chan, 937 F.2d

780, 789 (2d Cir. 1991) (quoting Restatement (Second) of Contracts, §205, comment d). But Bank

of China did not consider “bad faith” in the context of an untimely removal petition; rather, it

addressed a claim for a breach of the implied covenant of good faith and fair dealing and “bad

faith” in performance of a contract. Id. The Bank of China test for bad faith is inapplicable in the




                                                 30
       Case 3:20-cv-01723-JCH Document 27-1 Filed 12/02/20 Page 33 of 34




§ 1446(c)(1) context. See Purple Eagle Entm’t, 2019 WL 493812 at *2 (holding inaction

insufficient for bad faith under § 1446(c)(1)); Westmoreland, 2016 WL 11480704 at *2 n.2 (same);

Martinez, 2016 WL 8711443 at *2-3 (same); Cruz, 2020 WL 3430193 at *4 (same).

       The Jones defendants also fail to cite any of the half-dozen or so cases in this circuit

describing the bad-faith standard as requiring “nefarious conduct that aims to defeat an opponent’s

right to remove.” Caires, 2017 WL 3891663, at *3; Cruz, 2020 WL 3430193 at *4 (“[E]ven where

delay in defendants’ removal could be traced to [the] plaintiff’s actions, courts have declined to

excuse an untimely removal where [the] plaintiff’s actions did not evince a specific desire to

prevent removal.”). Just like the defendants in Consiglio and Walbert, the Jones defendants’

“failure to address the governing law is consistent with a willingness . . . to needlessly consume

the time of this Court and the energies of opposing counsel.” Consiglio, 2017 WL 4948069 at *5

(awarding fees on this basis); Walbert, 2017 WL 3578553 at *5 (same). 14

       This removal is the latest episode in a long train of bad-faith litigation misconduct—a fact

that this Court should consider when deciding whether to award costs and fees. The trial court

found (and the Connecticut Supreme Court agreed) that “the discovery in this case has been

marked with obfuscation and delay on the part of the [Jones] defendants,” noting they had




       14
           The only case in this circuit the plaintiffs could find mentioning the Bank of China
formulation for bad faith in reference to § 1446(c)(1) bad faith is Forth, 2013 WL 6096528 at *3.
As described above, Forth does not reflect the consensus of the courts. Neither is it a fair recitation
of the standard applied even in that case: the district court noted that “the standard for bad faith is
stringent and must be supported by clear and convincing evidence.” Id. at *2. The “slacking off”
description was relevant to rebutting one of the plaintiffs’ justifications for delay. Id. at *3. The
non-diverse defendant there had testified that plaintiffs’ counsel had assured it, long in advance of
the removal deadline, that it would be dismissed from action. Id. The plaintiffs claimed they had
then kept the non-diverse defendant in the case after the removal deadline because they needed
more discovery—but they had never actually sought it. Id. Under these circumstances, the district
court found in Forth, the plaintiff’s “inaction” and “slacking off” on discovery was evidence of
bad faith. Id.

                                                  31
        Case 3:20-cv-01723-JCH Document 27-1 Filed 12/02/20 Page 34 of 34




“disregarded discovery deadlines on multiple occasions, continue[d] to object to. . . discovery”

already ordered, “and failed to produce that which is within their knowledge, possession, or power

to obtain.” Ex. A, Lafferty, 2020 WL 4248476 at *17 (internal quotation marks omitted). The

Connecticut Supreme Court found that Jones’ actions created “a whole picture of bad faith

litigation misconduct.” Id. at *18. Since the case returned to the trial court and regular discovery

opened, the Jones defendants have continued their strategy of obstruction and delay. In the last

minutes before midnight, on the eve of facing a trial court order to submit to more discovery – and

the prospect of the case progressing after more than a year of delay – they filed for removal. They

are banking that adjudicating this motion will buy them a month or two. This Court should act to

deter such abuses and award the plaintiffs just costs and actual expenses, including attorney’s fees,

under 28 U.S.C. § 1447(c).

V.      CONCLUSION

        For the foregoing reasons, this Court must remand this case to the Connecticut Superior

Court and should order the award of just costs, expenses, and attorney’s fees for removal to the

plaintiffs.


                                                      RESPECTFULLY SUBMITTED,

                                                        By: /s/ Alinor C. Sterling
                                                         Alinor C. Sterling, ct17207
                                                         Christopher M. Mattei, ct27500
                                                         Matthew S. Blumenthal, ct30448
                                                         Koskoff Koskoff & Bieder, PC
                                                         350 Fairfield Avenue
                                                         Bridgeport, CT 06604
                                                         TEL: 203-336-4421
                                                         FAX: 203-368-3244
                                                         asterling@koskoff.com
                                                         cmattei@koskoff.com
                                                         mblumenthal@koskoff.com
                                                        Attorneys for Plaintiffs



                                                 32
